Citation Nr: 9916474	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  95-04 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to an initial evaluation in excess of 60 percent 
for ischemic heart disease.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel






INTRODUCTION

The veteran had active military service from January 1942 to 
December 1942 and from August 1945 to June 1946.  He was a 
prisoner of war from May 1942 to December 1942.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating determination of the 
Manila Department of Veterans Affairs (VA) Regional Office 
(RO) which denied service connection for coronary artery 
disease.  Thereafter, the veteran perfected his appeal on the 
issue of service connection.  Subsequently, the RO, in a 
February 1997 rating determination, granted service 
connection for ischemic heart disease and assigned a 30 
percent disability evaluation effective August 24, 1993.  
Thereafter, the RO, in a June 1998 rating determination, 
increased the veteran's disability evaluation for his 
ischemic heart disease from 30 to 60 percent, effective 
August 24, 1993. 

As the veteran noted disagreement with the assignment of the 
initial rating and properly perfected his appeal the 
propriety of the rating during the time period from the date 
of receipt of the original claim through the point in time 
when a final resolution has been reached, is currently before 
the Board.  Grantham v. Brown, 114 F.3d 1156 (1997); 
Fenderson v. West, No. 96-947 (12 Vet. App. 119 (1999).  
Although the RO had not evaluated the veteran's claim in 
light of Fenderson, the Board finds that there has been no 
due process violation.  That is, the RO has considered the 
appropriate evaluation for the entire period since the 
effective date of the grant of service connection. 


FINDING OF FACT

Initial VA examination examinations show that ischemic heart 
disease was manifested by congestive heart failure, and 
subsequently was noted to render the veteran unemployable.  


CONCLUSION OF LAW

The criteria for an initial 100 percent evaluation for 
ischemic heart disease have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.101, 
Diagnostic Code 7005 (effective prior to January 12, 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. Separate 
diagnostic codes identify the various disabilities.

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis or for 
those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20 (1998).

The Board notes that the VA Schedule for Rating Disabilities 
has been revised with respect to the regulations applicable 
to cardiovascular system disabilities.  This change became 
effective January 12, 1998. 



The United States Court of Appeals for Veterans Claims 
(Court) has held that where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).

Under criteria in effect prior to January 12, 1998, a 100 
percent evaluation was warranted for arteriosclerotic heart 
disease during and for six months following acute illness 
from coronary occlusion or thrombosis, with circulatory 
shock, etc.  A 100 percent evaluation was also warranted for 
arteriosclerotic heart disease after six months, with chronic 
residual findings of congestive heart failure or angina on 
moderate exertion or more than sedentary employment 
precluded. A 60 percent evaluation was for application when 
there was arteriosclerotic heart disease following typical 
history of acute coronary occlusion or thrombosis as above, 
or with history of substantiated repeated anginal attacks, 
more than light manual labor is not feasible.  A 30 percent 
evaluation was assigned following typical coronary occlusion 
or thrombosis or with a history of substantiated anginal 
attack and ordinary manual labor feasible.  38 C.F.R. 
§ 4.104, Diagnostic Code 7005.

The revision of the cardiovascular system rating criteria 
effective January 12, 1998, incorporates objective 
measurements of the level of physical activity, expressed 
numerically in metabolic equivalents (METs), at which cardiac 
symptoms develop.  The Board further observes that METs are 
measured by means of a treadmill test.  However, it is 
recognized that a treadmill test may not be feasible for 
medical reasons.  If a treadmill test is thought to be 
inadvisable, the examiner's estimation of the level of 
activity, expressed in METs and supported by examples of 
specific activities, such as slow stair climbing or shoveling 
snow that results in dyspnea, fatigue, angina, dizziness, or 
syncope, may be used.  38 C.F.R. § 4.104, Note 2 (1998).   


Under Diagnostic Code 7005 effective January 12, 1998, 
arteriosclerotic heart disease (coronary artery disease) 
warrants a 10 percent rating when a workload of greater than 
7 METS but not greater than 10 METS results in dyspnea, 
fatigue, angina, dizziness, or syncope, or when continuous 
medication is required.  A 30 percent rating is warranted 
when a workload of greater than 5 METS but not greater than 7 
METS results in dyspnea, fatigue, angina, dizziness or 
syncope, or when there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  A 
60 percent rating is warranted for more than one episode of 
acute congestive heart failure in the past year, or when a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness or syncope, or 
when there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent rating is 
warranted for chronic congestive heart failure, or when a 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or when there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background

At the time of a March 1994 VA examination, the veteran 
reported that he would get quite short of breath and that he 
was fibrillating.  The examiner noted that the veteran could 
have mild congestive heart failure because of the shortness 
of breath and atrial fibrillation.  Examination of the heart 
revealed that it was totally irregular and that the veteran 
was in clinical atrial fibrillation.  No murmur or 
enlargement could be detected.  

In a March 1994 letter, A. C., M.D., the veteran's private 
physician, indicated that that veteran had had a stress 
echocardiogram performed in January 1994, which was abnormal 
and showed frequent cardiac arrhythmias with persistent 
ischemic findings.  

In a June 1996 letter, Dr. C. reported that the veteran was 
suffering from chronic hypertension and cerebrovascular 
disease.  He noted that in view of the veteran's age and 
multiple heart conditions, he was permanently and completely 
disabled.  

Outpatient treatment records received in conjunction with the 
veteran's claim in July 1996, demonstrate that he was given a 
modified Bruce protocol test in October 1993.  The veteran 
exercised a total of 3.45 minutes up to Stage 2.  Resting 
heart rate was 93 bpm and resting blood pressure was 148/88.  
The veteran had a maximum heart rate of 121 beats per minute 
(bpm) corresponding to 88 percent of the predicted maximum 
heart rate of 151 bpm.  Maximum exercise blood pressure was 
160/88.  Maximal MET level achieved was 2.3 METs.  The 
examiner noted that there were frequent pacs and pvcs and 
persistent apical-septal wall hypokinesia post-exrecise 
suggestive of ischemia.  

A March 1994 carotid duplex/color ultrasound imaging scan 
revealed up to 15 to 30 percent stenosis in the common 
carotid artery, up to 5 to 15 percent stenosis in the 
internal carotid, and up to 50 to 79 percent stenosis in the 
external carotid for both the right and left carotid system.  

A May 1996 color Doppler echocardiogram revealed a mild 
thickened aortic valve; PAC'S; normal left ventricular size 
and systolic function (ejection fraction); Doppler evidence 
of left ventricular relaxation abnormality; and mild mitral 
regurgitation, trace tricuspid, and pulmonic regurgitation.  

In October 1996, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
testified as to having a dull substernal squeezing chest pain 
without radiation approximately one time per week.  There was 
no associated nausea, vomiting, diaphoresis, lightheadedness, 
palpitations, or shortness of breath.  He denied any 
exertional component to the chest pain and indicated that it 
did not limit his functioning in any fashion.  He noted that 
when pain occurred it would last two weeks and that he had 
recently had an episode.  

The examiner indicated that it was not thought that the pain 
represented angina or myocardial ischemia.  The veteran did 
admit to having intermittent dyspnea and noted that it 
occurred on exertion with him being able to walk 
approximately one mile or up two flights of stairs prior to 
its development.  He denied any paroxysmal nocturnal dyspnea 
but indicated that he had had intermittent mild right pedal 
edema.  He also denied having orthopnea.  

The veteran reported having palpitations which occurred one 
time per week and noted that they lasted approximately two 
hours.  The palpitations were described as full and regular 
with more of a sensation of increased awareness of the 
heartbeat other than true tachycardia associated 
palpitations.  The veteran felt slightly more short of breath 
during these episodes but did not have any other associated 
symptoms including chest pain, nausea, vomiting, diaphoresis 
or lightheadedness.  The examiner noted that the veteran 
should be considered to have Class I congestive heart failure 
secondary to hypertensive heart disease.  

Examination of the heart revealed regular rhythm with 
frequent ectopy.  There was normal S1 and S2, no S3, and 
positive S4.  Point of maximal impulse was in the fifth 
intercostal space at the midclavicular line and was not 
diffuse.  

There were no rubs, murmurs, gallops, or thrills.  There was 
no clubbing, cyanosis or edema.  A diagnosis of hypertension 
with resultant hypertensive heart disease was rendered at 
that time.  

At the time of a March 1998 VA examination, the veteran 
reported having shortness of breath when walking more than 
one hundred meters or when watering his plants.  He also 
noted having chest pain when doing either of these 
activities.  He reported no other cardiac symptoms.  Physical 
examination revealed no cardiac arrhythmia, no murmurs or 
thrills, and no congestive heart failure.  A diagnosis of 
arteriosclerotic heart disease was rendered.  

The examiner noted that the veteran had symptoms on walking 
more than one hundred meters.  He further indicated that 
ordinary physical activities did not need to be restricted 
but that the veteran should be advised against severe or 
competitive physical efforts.  

In September 1998, the Board remanded this matter for 
additional development, to include an additional VA 
examination.  

In January 1999, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported that he could walk one kilometer with frequent rest 
periods.  He noted that he would experience shortness of 
breath after walking .5 kilometers, after pumping the water 
pump for thirty to forty minutes or after chopping wood.  He 
also reported that he could plant vegetables or perform 
simple carpentry at home.  The veteran indicated that there 
had been no recent myocardial infarctions, orthopnea, 
paroxysmal nocturnal dyspnea, or angina.  

An echocardiograph performed in conjunction with the 
examination revealed mild mitral regurgitation, mild 
tricuspid regurgitation, and mild pulmonic regurgitation.  
Physical examination revealed a regular rhythm and normal S1 
and S2.  There were occasional premature beats but no murmur.  
The lungs revealed clear breath sounds.  The abdomen had no 
hepatomegaly and the extremities had no edema.  

A diagnosis of arteriosclerotic heart disease with first 
degree atrioventricular block was rendered.  Ejection 
fraction was 62 percent and a estimated workload was 4 METS.  
The examiner noted that the veteran became symptomatic when 
doing more than the usual amount of activities.  He also 
indicated that the echo findings were compatible with 
ischemia.  He observed that more than light manual labor such 
as farming, carpentry or mechanical work was not feasible.  

Analysis

Initially, the Board finds that the veteran's claim for 
entitlement to an increased evaluation for ischemic heart 
disease is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected ischemic heart disease (that are within 
the competence of a lay party to report) are sufficient to 
conclude that his claim for an increased rating for that 
disability is well grounded.  King v. Brown 5 Vet. App. 19 
(1993).

The Board is also satisfied that as a result of the September 
1998 remand of the case to the RO for further development, 
all relevant facts have been properly developed to their full 
extent and that VA has met its duty to assist.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).

The Board is of the opinion that the evidentiary record 
supports a grant of a 100 percent evaluation for the 
appellant's ischemic heart disease.  As noted above, at the 
time of his March 1994 VA examination, the examiner indicated 
that the veteran was possibly in mild congestive heart 
failure due to the shortness of breath and atrial 
fibrillation.  

At the time of his October 1996 VA examination, the veteran 
reported not being able to walk more than one mile or up two 
flights of stairs without developing dyspnea.  The veteran 
was again noted to have congestive heart failure.  

At the time of his January 1999 VA examination, the veteran 
reported by examiner to be unemployable due to his service-
connected heart disease.  The Board notes that the previous 
criteria provide for a 100 percent evaluation where more than 
sedentary employment is precluded.  The finding that the 
veteran is unemployable certainly precludes more than 
sedentary, much less any kind of employment.  

As the veteran on the basis of the competent medical evidence 
of record has been found repeatedly to have congestive heart 
failure and to be unemployable due to his service-connected 
ischemic heart disease, he meets the criteria for a 100 
percent evaluation for his heart disease under the previous 
rating criteria effective prior to January 12, 1998.  

As the Board has determined that the veteran meets the 
criteria for a 100 percent evaluation for his ischemic heart 
disease under the previous criteria for rating cardiovascular 
disorders, the Board need not explore the propriety of 
evaluating him under the criteria for rating diseases of the 
cardiovascular system which became effective on January 12, 
1999.


ORDER

Entitlement to an initial 100 percent evaluation for ischemic 
heart disease is granted, subject to the laws and regulations 
governing monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

